DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:  Claim 4 requires the amount of the (meth) acrylate monomer to be in a range from 5 to 40 parts per weight per 100 parts of the total composition.  Given the claim has open language (comprising) and all the monomer in the composition are (meth) acrylate monomers, it is unclear to exactly which, if not all, (meth) acrylate compounds applicant intends 
Regarding claims 5 and 9:  claims 5 and 9 require the mass ratio of the (meth) acrylate monomer to the total sum of the (B1’) and (B2’) to be in the range of 0.10 to 0.70.  Given the claim has open language (comprising) and all the monomer in the composition are (meth) acrylate monomers, it is unclear if applicant intends for the mass ratio of the (meth) acrylate monomer to comprising only (A1’) to the total sum of (B1’) + (B2’) or the sum of (A1’) + (B1’) + (B2’) to the total sum of (B1’) + (B2’) to be within the claimed range.  Clarification is requested.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Tsuchiya (JP2012-067222).
Tsuchiya sets forth curable compositions for inkjet methods and for obtaining printed wiring boards (electronic component)—see description.  
The curable composition comprises a polyfunctional compound (A) and a photoinitiator (B) —see [0014].  In addition, said composition comprises rocking agent (silica) (C) and pigments (D)—see [0015] – [0016]; [0022]; [0024].  Said composition may additionally comprise a compound having two or more thermosetting functional groups (E) and a latent curing agent (F)—see [0024].  The polyfunctional compounds are found in sections [0031] to [0032], wherein 
Per example 1, Tsuchiya exemplifies a composition comprising ethylene oxide modified diacrylate of bisphenol A (Ebecryl 150); tripropylene glycol diacrylate; a photoinitiator (Irgacure 907); and a fatty acid amide (BYK-405).  This appears to anticipate claims 1-2, wherein Ebecryl 150 corresponds to applicant’s (A) compound and should inherently have a shrinkage of less than 10%, as evidenced by the teachings of applicant’s disclosure in section [0042].  The tripropylene glycol diacrylate is deemed to anticipate applicant’s (B) compound and inherently has a viscosity of 15 to 20 mPa*c at 25 deg. C and a shrinkage of between 12.3 and 18.1.  The photoinitiator anticipates applicant’s (C) compound.  Thus claims 1-2 are anticipated.  The printed and cured print wiring board obtained from the compositions set forth by the reference is deemed to anticipate claims 7-8.   

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim(s) 1-7, 9-11, 13-14, and 16-19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyano et al (US2018/0171037).
Miyano sets forth photocurable inkjet ink compositions—see [0001].  Said compositions comprise (a) a photopolymerizable radical monomer; (b) a photoinitiator; (c) a metal chelate compound; (d) a crosslinking promoter in amounts from 5 to 30 mass % based on the total mass of the composition; (e) a solvent in an amounts of 3% or less; (f) a coloring agent; and (g) a pigment dispersant—see [0008] to [0014].  Said monomers can be found in [0023]; said photoinitiators can be found in [0036]; said chelating agents can be found in section [0045]; said crosslinking promoter can be found in section [0053]; said coloring agents can be found in section [0067]; said solvent can be found in section [0092]; and said pigment dispersant can be found in section [0086].
Per example 35, Miyano sets forth a photocurable composition comprising 20.0 parts hexanediol diacrylate (corresponding to applicant’s B2’ component); 20.0 parts benzyl acrylate; 19.9 parts tripropylene glycol diacrylate (corresponding to applicants’ B1’ and B components); 20 parts of tricyclodecane dimethanol diacrylate (corresponding to applicant’s A and A’); 2.0 parts metal chelate; 10.0 parts crosslinking promoter (ethylene glycol); 6.0 parts TPO (corresponding to applicant’s photoinitiator); 2.0 parts isopropylthioxanthone; and 0.1 surfactant.  Said composition has an excellent cure shrinkage (no warpage of cured coating).  Miyano does not expressly set forth the shrinkage or the viscosity properties of said components; however, cure shrinkage and viscosity are inherently properties. This is deemed to read on and/or anticipate applicant’s composition of claims 1-3, wherein the tricyclodecane dimethanol inherently has a shrinkage of less than 10 %, as evidence by applicant’s disclosure at section [0041].  The hexanediol diacrylate is deemed to read/anticipate on applicants’ B2’ compound, a bifunctional monomer having no cyclic skeleton and having a monoalkylene glycol structure (hexanediol).  The 
Regarding claim 4, the tricyclodecane dimethanol diacrylate corresponding to applicant’s A and A1 accounts for 20 parts by mass of the composition.
Regarding claims 5 and 9, the ratio of the tricyclodecane dimethanol diacrylate (corresponding to applicants’ A’) to the sum tripropylene glycol diacrylate (corresponding to B’) and hexanediol diacrylate (corresponding to applicants’ B2’ in the example is 0.50.
Regarding claims 6, 10, 13 and 18, the ratio of tripropylene glycol diacrylate (corresponding to B’) to hexanediol diacrylate (corresponding to applicants’ B2’ in the example is 1.005.  
The printed and cured inkjet ink set forth by the reference is deemed to anticipate claims 7, 11, 14, 16 and 19.  

Allowable Subject Matter

Claims 12, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc